Citation Nr: 0032527	
Decision Date: 12/13/00    Archive Date: 12/20/00

DOCKET NO.  99-16 719	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to service connection for posttraumatic 
stress disorder (PTSD).

2.  Entitlement to service connection for hypertension.

3.  Evaluation of shell fragment wound residuals of the right 
leg, currently evaluated as noncompensable.

4.  Evaluation of shell fragment wound residuals of the right 
ankle, currently evaluated as noncompensable.

5.  Entitlement to a 10 percent evaluation based on multiple 
noncompensable service-connected disabilities.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

C. L. Mason, Counsel


INTRODUCTION

The veteran served on active duty from December 1967 to 
December 1969.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from an October 1998 rating decision of the 
Nashville, Tennessee Department of Veterans Affairs (VA) 
Regional Office (RO), which granted service connection for 
shell fragment wounds of the right hand, right leg, and right 
ankle and assigned noncompensable evaluations; denied service 
connection for hypertension and PTSD; and denied entitlement 
to a 10 percent evaluation under 38 C.F.R. § 3.324 for 
multiple noncompensable evaluations.

Preliminary review of the record does not indicate that the 
RO expressly considered referral of the veteran's claims for 
evaluations for his shell fragment wounds of the right leg 
and right ankle to the VA Undersecretary for Benefits or the 
Director, VA Compensation and Pension Service for the 
assignment of an extraschedular rating under 38 C.F.R. § 
3.321(b)(1) (2000).  That regulation provides that to accord 
justice in an exceptional case where the schedular standards 
are found to be inadequate, the field station is authorized 
to refer the case to the Undersecretary for Benefits or the 
Director, VA Compensation and Pension Service for assignment 
of an extraschedular evaluation commensurate with the average 
earning capacity impairment.  The governing criteria for such 
an award is a finding that the case presents such an 
exceptional or unusual disability picture with such related 
factors as marked interference with employment or frequent 
periods of hospitalization as to render impractical the 
application of the regular schedular standards.  The United 
States Court of Appeals for Veterans Claims (Court) has held 
that the Board is precluded by regulation from assigning an 
extraschedular rating under 38 C.F.R. § 3.321(b)(1) (2000) in 
the first instance; however, the Board is not precluded from 
raising this question, and in fact is obligated to liberally 
read all documents and oral testimony of record and identify 
all potential theories of entitlement to a benefit under the 
law and regulations.  Floyd v. Brown, 9 Vet. App. 88 (1996).  
The Court has further held that the Board must address 
referral under 38 C.F.R. § 3.321(b)(1) only where 
circumstances are presented which the Director of VA's 
Compensation and Pension Service might consider exceptional 
or unusual.  Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).  
Having reviewed the record with these mandates in mind, the 
Board finds no basis for further action on this question.  
VAOPGCPREC 6-96 (1996).


FINDINGS OF FACT

1.  The veteran's shell fragment wound scar of the right leg 
is not tender and painful and does not cause any functional 
impairment.

2.  The veteran's shell fragment wound scar of the right 
ankle is not tender and painful and does not cause any 
functional impairment.

3.  Residuals of the shell fragment wounds of right leg and 
right ankle each results in no more than slight muscle 
injury.

4.  Service connection has been granted for shell fragment 
wound scar of the right hand, shell fragment wound scar of 
the right leg, and shell fragment wound scar of the right 
ankle.  All of the disabilities are currently evaluated as 
noncompensable.  

5.  The veteran's noncompensable service-connected 
disabilities have been shown to interfere with normal 
employability.


CONCLUSIONS OF LAW

1.  The criteria for a compensable evaluation for shell 
fragment wound residuals of the right leg have not been met.  
38 U.S.C.A. § 1155 (West 1991); Veterans Claims Assistance 
Act of 2000 (Nov. 9, 2000; 114 Stat. 2096), Pub. L. No. 106-
475 (2000) (to be codified at 38 U.S.C.A. §§ 5102-7); 38 
C.F.R. §§ 4.7, 4.56, 4.73, 4.118, Diagnostic Codes 5314, 
7803, 7804, 7805 (2000).

2.  The criteria for a compensable evaluation for shell 
fragment wound residuals of the right ankle have not been 
met.  38 U.S.C.A. § 1155 (West 1991); Veterans Claims 
Assistance Act of 2000 (Nov. 9, 2000; 114 Stat. 2096), Pub. 
L. No. 106-475 (2000) (to be codified at 38 U.S.C.A. §§ 5102-
7); 38 C.F.R. §§ 4.7, 4.56, 4.73, 4.118, Diagnostic Codes 
5310, 7803, 7804, 7805 (2000).

3.  The criteria for a 10 percent disability rating under the 
provisions of 38 C.F.R. § 3.324 have been met.  38 C.F.R. § 
3.324 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In the instant case, the veteran contends that he is entitled 
to higher evaluations for his shell fragment wound residuals 
of his right leg and ankle.  Alternatively, the veteran 
maintains that his service-connected disabilities do 
interfere with his employment as he is required to be on his 
feet 12 hours per day and experiences pain.

The Board finds that where the claimant is awarded service 
connection for a disability and subsequently appeals the RO's 
initial assignment of an evaluation for the disability, the 
claim continues as long as the rating schedule provides for a 
higher evaluation and the claim remains open.  Shipwash v. 
Brown, 8 Vet. App. 218, 225 (1995).  The veteran has not 
alleged that any records of probative value that may be 
obtained, and which have not already been requested by the VA 
or associated with his claims folder, are available.  The 
Board accordingly finds that the duty to assist, as mandated 
by the Veterans Claims Assistance Act of 2000 (Nov. 9, 2000; 
114 Stat. 2096), Pub. L. No. 106-475 (2000) (to be codified 
at 38 U.S.C.A. §§ 5102-7), has been satisfied. 
 
The Board has considered the issue raised by the Court in 
Fenderson v. West, 12 Vet. App. 119 (1999).  With respect to 
this issue, the Board has continued this issue as entitlement 
to an increased evaluation.  The veteran is not prejudiced by 
the naming of this issue.  The Board has not dismissed any 
issue and the law and regulations governing the evaluation of 
disabilities is the same regardless of how the issues have 
been phrased.  It also appears that the Court has not 
provided a substitute name for this type of issue.  As the 
regulations and rating criteria to be applied are the same, 
the Board finds no prejudice to the veteran in considering 
the issues as entitlement to higher evaluations on appeal 
from the initial grant of service connection.  See Bernard v. 
Brown, 4 Vet. App. 384, 389 (1993).  

I.  Evaluation of shell fragment wound residuals of right leg 
and ankle

Service medical records reveal that the veteran received 
multiple fragment wounds of the right leg without artery or 
nerve involvement as a result of an enemy booby trap.  
Following debridement, he was returned to duty about 10 days 
post injury.

VA medical records from December 1997 to March 1998 show that 
the veteran was seen complaining of pain, weakness and 
numbness around right knee and ankle.  On evaluation, a 5-cm 
scar of the right lateral thigh, a 5-cm scar of the right 
lateral calf, and a 3-cm scar of the right ankle were noted.  
There was good muscle strength in the right leg, and it was 
noted that shrapnel wounds were to the soft tissue.  X-ray of 
the right knee was normal. 

At a September 1998 VA examination, the veteran reported that 
he sustained shrapnel fragments to the right lateral ankle, 
right lateral lower leg, and right lateral thigh, was 
hospitalized where the wounds were debrided and sutured, and 
then placed on light duty and thereafter returned to full 
field maneuvers after a couple of weeks.  He complained of 
some weakness in this right leg ankle and soreness after 
prolonged walking or climbing stairs.  On evaluation, there 
was a 6-cm scar on the lateral aspect of the medial right 
thigh, which involved the vastus lateralis muscle group; a 5-
cm scar on the lateral aspect of the right lower leg which 
involved the peroneus longus muscle group; and a 4-cm scar on 
the lateral aspect of the right ankle.  There was no 
significant tissue loss, no significant adhesions, no tendon, 
bone, joint or nerve damage, and the scars were not 
sensitive.  There was full range of motion of the right hip, 
knee, and ankle and there was no significant muscle loss.  
Although there was some mild decrease of strength in the 
right leg when compared to the left leg, the muscle groups 
did not reveal any limitations.  His ambulation was not 
affected.  The diagnosis was no significant muscle injury 
noted clinically.  The examiner opined that while 
functionally, the veteran seemed to have mild decrease in 
muscle strength of the right leg, this decrease in strength 
would involve the major muscle groups that were not affected 
by the shrapnel fragment wounds, leading one to suspect that 
his weakness, more than likely, was not a result of the 
injuries involved.  At the same time, the examiner stated 
that it was unclear whether was from the superficial shell 
fragment wounds.

For VA rating purposes, 38 C.F.R. § 4.56(c) (2000) provides 
that the cardinal signs and symptoms of muscle disability are 
loss of power, weakness, lowered threshold of fatigue, 
fatigue-pain, impairment of coordination and uncertainty of 
movement. The regulation further provides that disabilities 
resulting from muscle injuries shall be classified as slight, 
moderate, moderately severe or severe.  A slight disability 
involves a simple wound of muscle without debridement or 
infection.  There would be a history of brief treatment and 
return to duty.  There would be healing with good functional 
results and no cardinal signs or symptoms as delineated in 38 
C.F.R. § 4.56(c) (2000).

A moderate disability of muscles, under the revised criteria, 
encompasses a through and through or deep penetrating wound 
of short track from a single bullet, small shell or shrapnel 
fragment, without explosive effect of high velocity missile, 
and residuals of debridement, or prolonged infection; a 
history of evidence of in-service treatment for the wound, 
and a record of consistent complaint of one or more of the 
cardinal signs and symptoms of muscle disability, 
particularly lowered threshold of fatigue after average use, 
affecting the particular functions controlled by the injured 
muscles.  Objective findings include entrance and (if 
present) exit scars, small or linear, indicating short track 
of missile through muscle tissue, and some loss of deep 
fascia or muscle substance or impairment of muscle tonus and 
loss of power or lowered threshold of fatigue when compared 
to the sound side.  38 C.F.R. § 4.56(d)(2).

Under the Schedule, injuries to the muscles of the thigh 
(Muscle Group XIV); Function: Extension of knee (2, 3, 4, 5); 
simultaneous flexion of hip and flexion of knee (1); tension 
of fascia lata and iliotibial (Maissat's) band, acting with 
XVII (1) in postural support of body (6); acting with 
hamstrings in synchronizing hip and knee (1, 2). Anterior 
thigh group: (1) Sartorius; (2) rectus femoris; (3) vastus 
externus; (4) vastus intermedius; (5) vastus internus; (6) 
tensor vaginae femoris, warrant a noncompensable evaluation 
if slight, a 10 percent evaluation if moderate, a 30 percent 
evaluation if moderately severe, and a 40 percent evaluation 
if severe. 38 C.F.R. § 4.73, Diagnostic Code 5314 (2000).

Under the Schedule, injuries to the muscles of foot and leg 
(Muscle Group X); including flexor digitorum brevis, abductor 
hallucis, abductor digiti minimi, quadratus plantae, 
lumbricales, flexor hallucis brevis, adductor hallucis, 
flexor digiti minimi brevis, dorsal and plantar interossei, 
plantar aponeurosis, long plantar and calcaneonavicular 
ligament, tendons of posterior tibial, peroneus longus, and 
long flexors of the great and little toes, warrant a 
noncompensable evaluation if slight, a 10 percent evaluation 
if moderate, a 20 percent evaluation if moderately severe, 
and a 30 percent evaluation if severe.  38 C.F.R. § 4.73, 
Diagnostic Code 5310 (2000).

In the instant case, both the veteran's statements and his 
service medical records indicate that the veteran received 
multiple fragment wounds to the right ankle and leg, which 
were debrided, with no artery and nerve involvement, and that 
the veteran was returned to duty after about 10 days.  The 
medical evidence shows that the fragment wounds were to the 
soft tissues, with no significant muscle loss, no tissue loss 
and no tendon, bone, joint or nerve damage.  Residuals 
currently consist of relatively small scar and possibly some 
mild decrease in muscle strength of the leg, although the 
attribution of the weakness to the shell fragments wounds is 
somewhat equivocal.  In any event, the current clinical 
evidence shows no significant muscle injury or limitation of 
motion of affected joints due to the shell fragment wounds.  
Accordingly, it cannot be said that the fragment wounds 
caused more than slight muscle injury as defined at 38 C.F.R. 
4.56.  Accordingly, the veteran is not entitled to a 
compensable rating under Diagnostic Code 5310 or 5314.

The Board notes that the RO, in an October 1998 rating 
decision, granted service connection for shell fragment wound 
scar of the right leg and shell fragment wound scar of the 
right ankle and assigned noncompensable evaluations under 
Diagnostic Code 7805.

A 10 percent evaluation is assigned for a scar that is 
superficial and poorly nourished with repeated ulceration or 
that is superficial, tender and painful on objective 
demonstration.  38 C.F.R. § 4.118, Diagnostic Codes 7803, 
7804.  Other scars are rated on the limitation of function of 
the affected part.  38 C.F.R. § 4.118, Diagnostic Code 7805.

The September 1998 VA examination noted that the scars on the 
right thigh, lower leg, and ankle were not sensitive, there 
were no adhesions, and no evidence of tissue loss.  There was 
no evidence of the scars affecting the functions of the right 
leg or ankle in any way.  

In short, there is no evidence to support a compensable 
rating under either Diagnostic Code 7803 or Diagnostic Code 
7804 as there is no evidence of superficial scars that are 
tender and painful on objective demonstration, or scars that 
are poorly nourished or ulcerated.  Moreover, there is no 
objective evidence of record to show that there is any 
functional limitation of any body part as a result of the 
shrapnel scars.  38 C.F.R. § 4.118, Diagnostic Code 7805.  
Accordingly, there is no basis to grant a higher rating for 
the veteran's disabilities as scars.

II.  Entitlement to a 10 percent rating under 38 C.F.R. § 
3.324.

When a veteran has two or more separate permanent service- 
connected disabilities of such character as to clearly 
interfere with employability, even though none of the 
disabilities is of compensable degree, the rating agency may 
assign a 10 percent rating.  38 C.F.R. § 3.324 (2000).  Such 
10 percent rating may not be applied in combination with any 
other rating.

Service connection is in effect for shell fragment wound scar 
of the right hand, shell fragment wound scar of the right 
leg, and shell fragment wound scar of the right ankle.  All 
of the disabilities are currently evaluated as 
noncompensable.  

At his September 1998 VA examination, the veteran complained 
of weakness and soreness in his right leg and ankle with 
prolonged walking and climbing stairs.  In addition, in a 
November 1998 written statement, he related that his right 
hand, leg, and ankle disabilities do interfere with his 
employment as a warehouse worker, as he was on his feet 
approximately 12 hours per day and experienced unbearable 
pain.  On the recent VA examination, the examiner did not 
unequivocally exclude these symptoms as manifestations of 
service connected disability. 

With application of the benefit of the doubt rule, the Board 
finds that the veteran's service-connected disabilities 
interfere with his normal employability.  Accordingly, the 
Board concludes that a 10 percent disability rating under the 
provisions of 38 C.F.R. § 3.324 (2000) is warranted.  


ORDER

A compensable evaluation for shell fragment wound residuals 
of the right leg including scarring is denied.  A compensable 
evaluation for shell fragment wound residuals of the right 
ankle including scarring is denied.  A 10 percent disability 
rating under the provisions of 38 C.F.R. § 3.324 (2000) is 
granted subject to the laws and regulations governing the 
award of monetary benefits.   


REMAND

With respect to the issues of entitlement to service 
connection for hypertension and PTSD, the Board advises the 
RO that there has been a significant change in the law during 
the pendency of this appeal.  On November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000).  Among 
other things, this law eliminates the concept of a well-
grounded claim, redefines the obligations of the Department 
of Veterans Affairs (VA) with respect to the duty to assist, 
and supercedes the decision of the United States Court of 
Appeals for Veterans Claims in Morton v. West, 12 Vet. App. 
477 (1999), withdrawn sub nom. Morton v. Gober, No. 96-1517 
(U.S. Vet. App. Nov. 6, 2000) (per curiam order), which had 
held that VA cannot assist in the development of a claim that 
is not well grounded.  This change in the law is applicable 
to all claims filed on or after the date of enactment of the 
Veterans Claims Assistance Act of 2000, or filed before the 
date of enactment and not yet final as of that date.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 7, subpart (a), 114 Stat. 2096, ___ (2000).  See also 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).

Because of the change in the law brought about by the 
Veterans Claims Assistance Act of 2000, a remand in this case 
is required for compliance with the notice and duty to assist 
provisions contained in the new law.  See Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, §§ 3-4, 114 
Stat. 2096, ___ (2000) (to be codified as amended at 38 
U.S.C. §§ 5102, 5103, 5103A, and 5107).  In addition, because 
the VA regional office (RO) has not yet considered whether 
any additional notification or development action is required 
under the Veterans Claims Assistance Act of 2000, it would be 
potentially prejudicial to the appellant if the Board were to 
proceed to issue a decision at this time.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993); VA O.G.C. Prec. Op. No. 16-92 
(July 24, 1992) (published at 57 Fed. Reg. 49,747 (1992)).  
Therefore, for these reasons, a remand is required.  

Accordingly, this case is REMANDED for the following:

The RO must review the claims file and 
ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied.  For further guidance 
on the processing of this case in light of 
the changes in the law, the RO should 
refer to VBA Fast Letter 00-87 
(November 17, 2000), as well as any 
pertinent formal or informal guidance that 
is subsequently provided by the 
Department, including, among others 
things, final regulations and General 
Counsel precedent opinions.  Any binding 
and pertinent court decisions that are 
subsequently issued also should be 
considered.  If the benefit sought on 
appeal remains denied, the appellant and 
the appellant's representative, if any, 
should be provided with a supplemental 
statement of the case (SSOC).  The SSOC 
must contain notice of all relevant 
actions taken on the claim for benefits, 
to include a summary of the evidence and 
applicable law and regulations considered 
pertinent to the issue currently on 
appeal.  An appropriate period of time 
should be allowed for response.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need take no action unless 
otherwise notified.  The veteran has the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded to the regional office.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.

	(CONTINUED ON NEXT PAGE)





		
	NANCY I. PHILLIPS
	Veterans Law Judge
	Board of Veterans' Appeals



 


